The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Applicant's election with traverse of group II (claims 15-20) in the reply filed on 5/12/22 is acknowledged.  The traversal is on the ground(s) that the application includes the permitted combination of the independent claim for the product and the independent claim for the process specially adapted for the manufacture of the said product.  This is not found persuasive because said product can be made by different process and said process can produce different product and thus lack of unity is maintained. The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPeak et al. (Plasmonic Films Can Easily Be Better: Rules and Recipes, ACS Photonics, IDS, hereinafter referred to as McPeak)   
As to claim 15, McPeak teaches 15. A metal thin film structure, comprising: a substrate with a continuous single-crystalline film of metal thereon, wherein the continuous single-crystalline film has a thickness of 10-2000 nanometres; the continuous single-crystalline film has fewer than 20 voids and pits over an 15 x 15 mm area, and the continuous single-crystalline film has a film root mean square surface roughness of better than 1 nanometre, measured by atomic force microscope in a 90 micrometre by 90 micrometre scan. [page 328]
As to claim 16, McPeak teaches 16. The thin film structure according to claim 15, wherein the metal comprises silver, wherein the silver has ε" and ε" is an imaginary part of a dielectric permittivity directly related to optical looses of less than 0.1 for 370-600 nm wavelength range, and wherein the continuous single-crystalline film of silver has ε" and ε" is an imaginary part of the dielectric permittivity directly related to optical looses of less than 0.3 for 350-850 nm wavelength range. [Table 1 page 329]
As to claim 17, McPeak teaches 17. The thin film structure according to claim 15, wherein a rocking curve through a single-crystalline metal peak has a full-width-at-half-maximum better than 0.3°. [page 331]
As to claim 18, McPeak teaches 18. The thin film structure according to claim15, wherein the continuous single-crystalline film has a film root mean square surface roughness of better than 0.4 nanometres, measured by an atomic force microscope in a 2.5 micrometre by 2.5 micrometre scan. [page 331]
As to claim 19, McPeak teaches 19. The thin film structure according to claim 15, wherein the substrate comprises at least one of the following: silicon, sapphire, diamond, magnesium oxide, sodium chloride, gallium arsenide, gallium nitride, indium arsenide, gallium antimonide, indium antimonide, germanium, cadmium-zinc-telluride or a mica substrate. [page 326]
As to claim 20, McPeak teaches 20. The thin film structure according to claim 15, wherein the metal comprises silver, aluminium or gold. [page 326]
Conclusion
Claims 15-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816